Citation Nr: 1236757	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-50 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether a Substantive Appeal was timely filed with respect to a December 2003 rating decision that denied entitlement to service connection for chronic lymphocytic leukemia, bilateral tinnitus, bilateral hearing loss, heart disease, and hypertension.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for heart disease.

3.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for hearing loss.

4.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for tinnitus.

5.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for hypertension.

6.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for chronic lymphocytic leukemia.  

7.  Entitlement to service connection for heart disease.

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for chronic lymphocytic leukemia.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).
 
The Veteran served on active duty from September 1959 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) from December 2003, December 2006, and March 2010 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Houston, Texas.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The issues of service connection for heart disease, hypertension, bilateral hearing loss, bilateral tinnitus, and chronic lymphocytic leukemia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not file a substantive appeal regarding his claims of service connection for heart disease, hypertension, bilateral hearing loss, bilateral tinnitus, and chronic lymphocytic leukemia that were denied in a December 2003 rating decision within one year of the rating decision or within 60 days of the April 2007 statement of the case.   

2.  The Veteran's original claims of service connection for heart disease, hypertension, bilateral hearing loss, bilateral tinnitus, and chronic lymphocytic leukemia were denied by unappealed rating decisions in December 2003 and December 2006.  

3.  The evidence received since the December 2003 and December 2006 rating decisions relates to an unestablished fact necessary to substantiate the claims for heart disease, hypertension, bilateral hearing loss, bilateral tinnitus, and chronic lymphocytic leukemia and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1. The Veteran did not file a timely substantive appeal with respect to the December 2003 rating decision that denied claims of entitlement to service connection for heart disease, hypertension, bilateral hearing loss, bilateral tinnitus, and chronic lymphocytic leukemia. 38 U.S.C.A. §§ 5107, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 20.200, 20.202, 20.302, 20.303 (2011).

2.  The December 2003 rating decision which denied entitlement to service connection for heart disease, hypertension, bilateral hearing loss, and bilateral tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

3.  The December 2006 rating decision which denied entitlement to service connection for chronic lymphocytic leukemia is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

4.  Evidence received since the final December 2003 determination denying the Veteran's claims of entitlement to service connection for heart disease, hypertension, bilateral hearing loss, and bilateral tinnitus is new and material, and the Veteran's claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2011).
 
5.  Evidence received since the final December 2006 determination denying the Veteran's claim of entitlement to service connection for chronic lymphocytic leukemia is new and material, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Regarding the Veteran's claim that he filed a timely substantive appeal (VA Form 9) of the December 2003 rating decision, VCAA notice is not required because the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law. See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002). Furthermore, where the law is dispositive, compliance with VA's duty to notify and assist is not necessary. Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

Regarding the Veteran's petition to reopen his claims of service connection, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 
The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.
 
Timeliness of Substantive Appeal

Appellate review of a determination is initiated when a notice of disagreement (NOD) is timely filed. 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200. The claimant or his/her representative has one year from the date the agency of original jurisdiction (AOJ) mails notice of the determination to file a NOD. 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a). 

Upon receipt of the NOD, the AOJ reviews its previous determination. 38 U.S.C.A. § 7105(d)(1). If the previous determination is continued, the AOJ must prepare a statement of the case (SOC). Id.  The claimant or his/her representative has 60 days from the date the AOJ mails the SOC or the remainder of the 1 year period from the date the AOJ mailed notice of the determination being appealed, whichever comes later, to perfect the appeal by filing a substantive appeal (VA Form 9). 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.202, 20.302(b).

An extension of the 60-day period may be granted on request for good cause. 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303. Such a request must be in writing, must be filed with the VA office from which the claimant received notice of the determination being appealed, and must be made prior to expiration of the time limit for filing the substantive appeal. 38 C.F.R. § 20.303.

An appeal to the Board is initiated by filing a timely notice of disagreement (NOD), and is perfected by filing a timely substantive appeal. 38 C.F.R. §§ 20.200, 20.202. The substantive appeal may be set forth on a VA Form 9, a predecessor form, or on correspondence specifically identifying the issues appealed and setting out specific arguments relating to the errors of fact or law made by the agency of original jurisdiction (AOJ). 38 C.F.R. § 20.202.

To be considered timely, the substantive appeal must be filed within 60 days from the date that the AOJ mails the SOC to the appellant, within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, or within any extended time limits prescribed pursuant to a timely-filed request for extension of time. 38 C.F.R. §§ 3.109(b), 20.302(b), 20.303. The United States Court of Appeals for Veterans Claims (Court) has held that, if the claimant fails to file a substantive appeal in a timely manner, he is statutorily barred from appealing the AOJ decision. Roy v. Brown, 5 Vet. App. 554, 556 (1993). 

The VA regulations also provide that, absent evidence of a postmark, it is presumed that any written document required to be filed within a specified period of time, which includes an NOD or substantive appeal, was mailed five days prior to the actual receipt of the document by the AOJ, excluding Saturdays, Sundays, and legal holidays. 38 C.F.R. §§ 20.305(a), 20.306. 

In this case, the Veteran filed claims of entitlement to service connection for hearing loss, tinnitus, heart disease, chronic lymphocytic leukemia, hypertension, enlarged prostate, erectile dysfunction, and hemorrhoids in September 2003. 

A rating decision was issued in December 2003 denying the Veteran's claims. A copy of the rating decision and a notice letter were mailed to the Veteran's last known address of record on December 30, 2003. 

The Veteran submitted a notice of disagreement in July 2004.  He stated that he "won't belabor the hemorrhoids claim, but the ones for cardio-vascular disease, chronic prostatitis, hearing loss, and chronic lymphocytic leukemia remain."

In March 2006, the Veteran submitted a statement indicating his intent to pursue his claims of service connection and to request VA examinations.  

A December 2006 rating decision denied the Veteran's claim of service connection for chronic lymphocytic leukemia. 

A SOC regarding his claims of service connection for chronic lymphocytic leukemia, bilateral tinnitus, heart disease, hypertension, and hearing loss was issued in April 2007.  Accompanying the SOC was an April 2007 rating decision granting service connection for prostitutes with erectile dysfunction.  Both the rating decision and SOC were mailed to the Veteran on April 13, 2007.  

The Veteran submitted a letter dated in October 2007, which stated "in reply to the NOD letter dated April 13, 2007, I am submitting new medical evidence pertaining to my heart disease and hypertension. Please reconsider my claim and award me service connection for these two conditions."

In December 2007, the RO notified the Veteran that his appeal had been closed because he did not timely file a VA Form 9, Substantive Appeal within one year of the notification of the rating decision or within 60 days of the issuance of the SOC. 

A January 2008 letter from the RO indicated that the VA was working the Veteran's reopened claims for hypertension and heart disease.  

Subsequently in January 2008, the Veteran submitted a statement in which he acknowledged receipt of the April 2007 rating decision granting service connection for prostititis.  He stated that the mailing he received contained no mention of his claims for heart disease or hypertension.  The Veteran disagreed with the RO's decision that he did not file a timely substantive appeal.  

A Decision Review Officer Conference Report dated in November 2009 reveals that the Veteran stated that he did not receive the SOC.  The Veteran also stated that he wanted to reopen his claim of service connection for leukemia, tinnitus, hearing loss, heart disease, and hypertension.  

There is a presumption of regularity under which it is presumed that the Veteran was properly mailed the April 2007 SOC. See Kyhn v. Shinseki, 23 Vet. App. 335 (2010), affirmed by Kyhn v. Shinseki, 24 Vet. App. 228 (2011). He stated that he received the accompanying rating decision, and the notification letter of the rating decision indicated that the SOC was attached to that letter.  

The Board finds that the Veteran has not presented argument or evidence that changes the basic facts outlined above, or establishes a legal exception to the time limits in which to timely perfect an appeal. 

In summary, in a case where the Veteran's substantive appeal was filed both more than 60 days from the date that the AOJ mailed the SOC to him, and more than one year from the date the AOJ mailed notification of its decision to him, and where no timely request for an extension of time was filed, the substantive appeal is considered untimely. Accordingly, the Veteran is statutorily barred from appealing the December 2003 rating decision.


New and Material Evidence

December 2003 and December 2006 rating decisions denied the Veteran's claims of entitlement to service connection for chronic lymphocytic leukemia, tinnitus, hearing loss, heart disease, and hypertension.  The RO sent notice of the decision to the Veteran at his last address of record.  The Veteran did not perfect an appeal of those decisions.  Therefore, the December 2003 and December 2006 rating decisions became final.  38 U.S.C.A. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The evidence of record at the time of the December 2003 rating decision consisted of the Veteran's service treatment records and service personnel records.  

The claim of service connection for leukemia was denied because his service records showed no evidence of diagnosis or treatment for leukemia or service in Vietnam.  The claims of service connection for hearing loss, tinnitus, heart disease, and hypertension were denied because there was no evidence of current diagnoses.  

In the December 2006 rating decision, the Veteran's claim of service connection for chronic lymphocytic leukemia was denied because the RO found no evidence that the Veteran served in Vietnam or was otherwise exposed to herbicides.  

The evidence submitted in support of reopening the claims includes more recent medical records that show diagnoses of and treatment for hypertension, coronary artery disease, and chronic lymphocytic leukemia.  

The evidence also includes the Veteran's testimony at a June 2012 Board hearing.  At the hearing, the Veteran testified that he experienced chest pain and shortness of breath during service.  After he retired, the Veteran underwent open heart surgery.   

The Veteran also testified that he was exposed to herbicides and pesticides while participating in "civic activity" in 1969 in Thailand.  

Regarding his hearing loss and tinnitus, the Veteran testified that during service he was exposed to regular noise from nearby aircraft, as well as dental drilling instruments.  He also stated that his hearing had declined during service and he now often had to ask his family to repeat themselves.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus, supra (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

The Board does not find the Veteran's testimony at the June 2012 hearing to be lacking in credibility. See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and witness demeanor). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. 

The Board finds that this evidence raises a reasonable possibility of substantiating the Veteran's claims.  Therefore, the evidence is new and material under the provisions of 38 C.F.R. § 3.156(a) and the claims are reopened.  



ORDER

As a substantive appeal with respect to the December 2003 rating decision which denied service connection for chronic lymphocytic leukemia, tinnitus, hearing loss, heart disease, and hypertension was not timely filed, the appeal as to timeliness of the substantive appeal is denied.

As new and material evidence sufficient to reopen a claim of service connection for heart disease has been presented, the Veteran's petition to reopen is granted.  

As new and material evidence sufficient to reopen a claim of service connection for hypertension has been presented, the Veteran's petition to reopen is granted.  

As new and material evidence sufficient to reopen a claim of service connection for hearing loss has been presented, the Veteran's petition to reopen is granted.  

As new and material evidence sufficient to reopen a claim of service connection for tinnitus has been presented, the Veteran's petition to reopen is granted.  

As new and material evidence sufficient to reopen a claim of service connection for chronic lymphocytic leukemia has been presented, the Veteran's petition to reopen is granted.  


REMAND

The purpose of this remand is to schedule the Veteran for VA examinations.

Having found the evidence regarding the Veteran's claims of service connection for chronic lymphocytic leukemia, tinnitus, hearing loss, heart disease, and hypertension to be new and material under 38 C.F.R. § 3.156(a), and having resultantly reopened this claims, it is now incumbent upon the RO to readjudicate this claim on its underlying merits, i.e., on a de novo basis. 

Generally, where the Board reopens a claim, but the RO did not, the case must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from the Board's immediate readjudication of the claim. See Hickson v. Shinseki, 23 Vet. App. 394 (2010). 

The Veteran's service treatment records show that in April 1980, the Veteran complained of chest pains.  In November 1985, the Veteran underwent a coronary artery risk evaluation.  The records also show elevated levels of cholesterol and triglycerides.  

At his June 2012 Board hearing, the Veteran reported that he has hearing loss that is due to his exposure to aircraft noise during service, as well as occupational exposure as a dentist during service with daily use of various dental instruments, including drills. 

He also testified that during his last four assignments in the military, he had chest pains and shortness of breath.  These symptoms continued after his discharge and the Veteran underwent open-heart surgery shortly thereafter. 

Regarding his chronic lymphocytic leukemia, the Veteran testified that he believes it to be related to herbicide exposure.  Although the records do not show the Veteran served in Vietnam, he testified that he once flew from Thailand to Okinawa and stopped at Tan Son Nhut in Vietnam. He also testified that, while serving in Thailand, he was he was in the jungles and believed that herbicides were being sprayed on the perimeter of his base.  

In light of the Veteran's statements, the Board finds that the RO/AMC should attempt to obtain confirm whether the Veteran had received combat pay for being in Vietnam.  VA examinations are also necessary to determine if the Veteran's disorders are related to service. 

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Therefore a remand is necessary prior to adjudicating these claims.    

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for chronic lymphocytic leukemia, tinnitus, hearing loss, heart disease, and hypertension that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. The RO/AMC must determine if the Veteran's pay records show evidence of combat pay as a result of being in-country in Vietnam.

3. After the passage of a reasonable amount of time, the RO/AMC must afford the Veteran the medical examinations detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
e. The examiner must respond to the following inquiries:

i. Is the Veteran's chronic lymphocytic leukemia etiologically related to his period of service, either on a direct basis or as due to exposure to herbicides in Thailand or Vietnam?

ii. Does the Veteran have hearing loss and tinnitus as a result of his exposure to aircraft and dental drilling tools during service?

iii. Does the Veteran have heart disease and/or hypertension as a result of service, including as related to his complaints of chest pain and records of elevated triglycerides?

4. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5. The RO/AMC must then readjudicate the claims of service connection for chronic lymphocytic leukemia, tinnitus, hearing loss, heart disease, and hypertension to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


